Citation Nr: 0528484	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-17 943	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the L-1 vertebra, currently evaluated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) VA must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claim for an increased rating for his 
service-connected back disability, and has not been asked to 
provide any evidence in his possession that pertains to his 
claim.  (An August 2002 VCAA-type letter was sent to the 
veteran after a claim for increase was filed, but the letter 
addressed the issues of entitlement to non-service-connected 
pension and entitlement to service connection.)  The Board 
will therefore remand the case in order to ensure that the 
veteran receives the due process to which he is entitled.

The Board also notes that the veteran was informed in the 
Statement of the Case (SOC) dated in April 2004 that the 
regulations pertaining to evaluation of disabilities of the 
spine had been amended effective September 26, 2003.  
However, other than a statement that the veteran's disability 
did not meet either of two new criteria necessary for an 
increased rating, no further explanation or description of 
the new criteria was given.  The Board will therefore also 
remand in order to provide the veteran with a complete 
description of the amended criteria.  

Finally, the Board notes that the earlier regulations 
pertaining to evaluation of a fracture of a vertebra allowed 
for the addition of a 10 percent rating beyond a rating for 
limited motion or muscle spasm when there is a demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  (The RO has assigned the 
current 40 percent rating in accordance with criteria for 
evaluating a lumbosacral strain, which include consideration 
for muscle spasm.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).)  The Board finds that these provisions of Diagnostic 
Code 5285 are significant because of references in the record 
to a deformity of the L-1 vertebra.  X-ray evidence dated 
from 1987 to 2003 variously refers to a compression deformity 
of L-1, fracture deformity, and anterior wedge deformity.  In 
its re-adjudication of the veteran's claim, the RO should 
consider whether 10 percent should be added in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the VCAA is completed.  
Specifically, the RO must notify the 
claimant and the claimant's 
representative of any information 
and evidence not of record (1) that 
is necessary to substantiate the 
appellant's claim for an increased 
rating; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) the RO 
must ask the claimant to provide any 
evidence in his possession that 
pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  

2.  The veteran should also be 
apprised of amended criteria for 
evaluation of disabilities of the 
spine as detailed in the regulatory 
changes effective September 26, 
2003, including the regulatory notes 
that explain how the general rating 
formula is to be applied.  68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  (The RO's 
consideration should include the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003) and all 
the evidence received since the 
issuance of the 2004 statement of 
the case.)  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

